MEMORANDUM **
Michael Glover appeals his guilty plea conviction for two counts of interstate transportation of a minor with intent to engage in criminal sexual activity, in violation of 18 U.S.C. § 2423(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Glover contends that his statements should have been suppressed because he was in custody when being interrogated but he was not advised of his Miranda rights. We review de novo whether a person is “in custody” for Miranda purposes, but review factual findings for clear error. See United States v. Kim, 292 F.3d 969, 973 (9th Cir.2002). The district court properly concluded that Glover was not subjected to a custodial interrogation in light of the totality of the circumstances: he was not summoned by law enforcement; not confronted with evidence of guilt; was in familiar physical surroundings; made admissions within about ten minutes of questioning; and was not physically restrained, handcuffed, or threatened with firearms. See United States v. Hayden, 260 F.3d 1062, 1066 (9th Cir.2001) (affirming denial of suppression, outlining relevant factors for “in custody” determination), cert. denied, 534 U.S. 1151, 122 S.Ct. 1117,151 L.Ed.2d 1011 (2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.